Title: From John Adams to Rev. James Wilson, 2 March 1798
From: Adams, John
To: Wilson, Rev. James



Sir
Philadel: March 2d. 1798

I have received your obliging Letter of the 12th of January, and have read the Essay inclosed in it
It is an ingenious thing, but in its fundamental principles resembles so much a number of Experiments, which have been made both in Europe and America and not only failed, but involved a train of public and private Evils, that it Cannot be adopted—I return it to you, Sir, with my thanks for the opportunity of reading it
 I am, Sir, with Esteem, your most obedient humble / Servant

John Adams